Citation Nr: 1633085	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic respiratory distress, including on account of sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.

She appealed to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded this claim to afford the Veteran a hearing before the Board.  In December 2010, she testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  In March 2011, the Board again remanded the claim for still further development.  

In October 2014 the Board determined that development had been completed to the extent the claim specifically concerned sinusitis.  The Board then proceeded to deny the claim for service connection for sinusitis.  Conversely, the Board remanded the remaining portion of the claim concerning the other respiratory impairment also being alleged due to asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections for an additional VA medical opinion.

The Veteran appealed the denial of her claim of service connection for sinusitis to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2015 Order, the Court vacated that portion of the Board's October 2014 decision denying service connection for sinusitis and remanded the matter to the Board for action consistent with the Joint Motion for Partial Remand (JMPR).  The Court determined the other respiratory ailments (asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections) were not properly before the Court as the Board's remand of these other conditions was not a final and binding determination regarding them and, thus, that portion of the Board's decision remained undisturbed. 


While this case was on remand for these other respiratory ailments also being claimed, the Veteran had a VA compensation examination in November 2014 (per instructions set forth in the Board's October 2014 remand).  Because there was not compliance with the Board's prior remand directives, however, (namely, the November 2014 medical opinion rendered was inadequate), the claim was again remanded in August 2015.  Unfortunately, for the reasons and bases discussed below (and specifically, the Veteran's new assertion of exposure to toxic chemicals while stationed at Fort McClellan as the cause of her chronic respiratory distress), yet another remand of the entire claim for chronic respiratory distress, including additionally on account of the sinusitis previously decided, is required.  Just as before, the remand of this claim will be to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the Board's most recent August 2015 remand, the Veteran underwent a December 2015 VA examination to address the nature and etiology of her claimed respiratory disorder(s).  At the time of the previous remand, her primary assertion was that service connection for a respiratory disorder (including on account of sinusitis, asthma, shortness of breath, bronchitis, residuals of pneumonia, and residuals of infections) was warranted on a direct-incurrence basis.  To this end, the December 2015 VA examination report addresses direct service connection (and is supported by the prior VA examinations in connection with the Veteran's claim) and the opinions provided appear to be adequate.

In more recent assertions, however, the Veteran claims that her respiratory disorders instead are directly related to her purported exposure to Agent Orange and/or toxins while stationed at Fort McClellan in 1972.  In this regard, it is noted that her service personnel records (SPRs) confirm her service at Fort McClellan.  In support of her claim, she submitted "Environmental Cleanup Program, Fact Sheet I, Fort McClellan, Alabama" and additional internet research results suggesting that Fort McClellan was one of the principal chemical and biological training centers for the military and that chemical agents were routinely used in training, stored, and disposed of in facilities on base.  She also submitted an August 2015 statement from her VA primary care physician noting that the Veteran "has been diagnosed with conditions pertaining to the respiratory system," (including asthma, pulmonary fibrosis, chronic cough and shortness of breath) and that "some of her illnesses, if not all of them, could have been related to the exposure to toxins during her military service at Fort McClellan, Alabama."

This opinion is couched in equivocal terms ("could have been related to"), which is insufficient to establish the required correlation between the condition being claimed and a disease, an injury or an event during the Veteran's military service.  Indeed, in past decisions the Court has held that saying a condition "could" or "may" be related to something else is tantamount to saying it just as well "could not" or "may not" be related, so, because of this equivocality, an insufficient basis to establish causation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could", or in the moving party's case, "may" or "possibly", without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

That said, the Court also has made clear that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this posited correlation between a Veteran's claimed disability and service need only be an "as likely as not" proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Aside from that, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), the Court held that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  But mere review of the claims file is not dispositive or determinative of an opinion's probative value, owing to the fact that a reliable history may be obtained by other means, such as from the commenting doctor having treated the Veteran personally over a period of time to gain an understanding of his medical history or to the Veteran, herself, being a reliable historian in recounting this history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In the Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  There is no such supporting statement in this instance to this required extent of explanation or explanatory rationale.

Nevertheless, although the Veteran did not serve in the Republic of Vietnam and there is no presumption of herbicide exposure for Veterans who served at Fort McClellan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  In light of the Veteran's competent assertions, the internet articles she submitted in support of her claim of chemical exposure during service and the August 2015 statement from her VA primary care physician, the Board finds that another remand of this claim is necessary to perform all development required to confirm her possible exposure to chemicals while stationed at Fort McClellan.  This additional development should include, but is not be limited to, contacting the Department of the Army, Department of Defense, and/or any other appropriate agencies that might have verifying information.

Notably, a July 2016 Formal Finding notes that the information provided by the Veteran regarding exposure to herbicides is insufficient for verification through the Joint Services Records Research Center (JSRRC).  But in light of her contentions, the evidence submitted in support of her claim and her SPRs showing her service at Fort McClellan, another attempt to verify her claimed exposure is necessary.  Further, the RO's search was restricted to herbicide exposure and did not adequately consider the Veteran's claimed exposure to radiation, mustard gas and additional chemicals.  Thus, on remand, the RO or Appeals Management Center (AMC) should take appropriate measures to determine whether the Veteran was exposed to toxic chemicals, including mustard gas, during her service at Ft. McClellan.  Then, if warranted, she should be afforded a VA examination for a medical nexus opinion concerning the nature and etiology of her respiratory disorder(s), particularly insofar as their posited relationship with her service, including especially her claimed exposure to chemicals and other toxins while stationed at Ft. McClellan.

Additionally, the record on appeal shows the Veteran is receiving ongoing treatment for her respiratory complaints.  Therefore, on remand, her updated VA and private treatment records should be obtained and associated with the claims file so they, too, may be considered.  Her VA records are constructively of record, even if not actually presently in the file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including her updated VA treatment records.

2.  Follow the development procedures for the Veteran's alleged herbicide exposure per the M21-1MR, to include the following, as appropriate:

(a)  Furnish the Veteran's detailed description of exposure to Agent Orange while stationed at Fort McClellan, Alabama, in 1972, to Compensation and Pension Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were present as alleged.

(b)  If the herbicide exposure is not confirmed, send a request to the JSRRC for verification of exposure to herbicides as alleged.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3.  Also perform all development necessary for confirmation of the Veteran's possible exposure to radiation, mustard gas and other chemicals while stationed at Fort McClellan.  Development may include, but is not limited to, contacting the Department of the Army, Department of Defense, and/or any other appropriate agencies.

4.  After receiving all additional records, if there is evidence that the Veteran was exposed to any of the alleged chemicals while stationed at Fort McClellan, arrange for a medical examiner with appropriate expertise to review the relevant documents in the claims file and provide an opinion on the likelihood (very likely, as likely as not, or unlikely) of a relationship or correlation between the Veteran's diagnosed respiratory disorder(s) and her military service, with specific consideration of her claimed exposure to radiation and/or other toxic chemicals while stationed at Fort McClellan, Alabama. 

The examiner must include a complete rationale for all opinions.  The examiner is advised that the Veteran is competent to report her symptoms and history.  So these reports must be acknowledged and considered in formulating any opinion.  Ultimately, as fact finder, the Board will assess the Veteran's credibility in providing these reports (history).  But if, in the meantime, the examiner rejects or has reason to question the veracity of the Veteran's reports, the examiner must provide an explanation for this rejection.  If the examiner determines that the questions cannot be resolved without resorting to mere speculation, then an explanation equally as to why this is so must be provided.  In other words, merely saying that he/she cannot respond will not suffice.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative an appropriate Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran-appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

